UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10−Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-30264 NETWORK CN INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 90-0370486 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 3908, Shell Tower, Times Square 1 Matheson Street, Causeway Bay, Hong Kong (Address of principal executive offices, Zip Code) (852) 2833-2186 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares outstanding of each of the issuer’s classes of common stock, as of November8, 2010 is as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 36 PART II OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. (Removed and Reserved) 37 Item 5. Other Information 37 Item 6. Exhibits 37 Table of Contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q, including the following “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Such statements include, among others, those concerning our expected financial performance and strategic and operational plans, as well as all assumptions, expectations, predictions, intentions or beliefs about future events. You are cautioned that any such forward-looking statements are not guarantees of future performance and that a number of risks and uncertainties could cause actual results of the Company to differ materially from those anticipated, expressed or implied in the forward-looking statements. The words “believe”, “expect”, “anticipate”, “project”, “targets”, “optimistic”, “intend”, “aim”, “will” or similar expressions are intended to identify forward-looking statements. All statements other than statements of historical fact are statements that could be deemed forward-looking statements. Risks and uncertainties that could cause actual results to differ materially from those anticipated include risks related to our potential inability to raise additional capital; changes in domestic and foreign laws, regulations and taxes; uncertainties related to China’s legal system and economic, political and social events in China; Securities and Exchange Commission regulations which affect trading in the securities of “penny stocks”; changes in economic conditions, including a general economic downturn or a downturn in the securities markets; and any of the factors and risks mentioned in the “Risk Factors” sections of our Annual Report on Form 10-K for fiscal year ended December 31, 2009 and subsequent SEC filings. The Company assumes no obligation and does not intend to update any forward-looking statements, except as required by law. USE OF TERMS Except as otherwise indicated by the context, references in this report to: · “Botong”, are references to Huizhi Botong Media Advertising Beijing Co., Ltd., a PRC limited company; · “BVI” are references to the British Virgin Islands; · “China” and “PRC” are to the People’s Republic of China; · the “Company”, “NCN”, “we”, “us”, or “our”, are references to Network CN Inc., a Delaware corporation and its direct and indirect subsidiaries: NCN Group Limited, or NCN Group, a BVI limited company; NCN Huamin Management Consultancy(Beijing) Company Limited or NCN Huamin, a PRC limited company; Huizhong Lianhe Media Technology Co., Ltd., orLianhe, a PRC limited company; Linkrich Enterprise Advertising and Investment Limited, or Linkrich Enterprise, a HK limited company, and its subsidiary, Yi Gao Shanghai Advertising Limited, or Yi Gao, a PRC limited company and the Company’s variable interest entities: Beijing Huizhong Bona Media Advertising Co., Ltd., orBona, a PRC limited company; · “Quo Advertising ” are references toShanghai Quo Advertising Co. Ltd, a PRC limited company; · “RMB” are to the Renminbi, the legal currency of China; · the “Securities Act” are to the Securities Act of 1933, as amended; and the “Exchange Act” are to the Securities Exchange Act of 1934, as amended; and · “U.S. dollar”, “$” and “US$” are to the legal currency of the United States. 2 Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. NETWORK CN INC. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Condensed Consolidated Balance Sheets as of September 30, 2010 (Unaudited) and as of December 31, 2009 (Audited) 4 Condensed Consolidated Statements of Operationsand Comprehensive Loss for the Three and Nine Months Ended September 30,2010and 2009 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009(Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 3 Table of Contents NETWORK CN INC. CONDENSED CONSOLIDATED BALANCE SHEETS Note As of September 30, 2010 (Unaudited) As of December 31, 2009 (Audited) ASSETS Current Assets Cash $ $ Accounts receivable, net 5 Prepayments for advertising operating rights, net 6 Investment in available-for-sale securities 7 - Prepaid expenses and other current assets, net 8 Total Current Assets Equipment, Net Deferred Charges, Net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable, accrued expenses and other payables $ $ Current liabilities from discontinued operations - Total Current Liabilities 1% Convertible Promissory Notes Due 2012, Net 9 TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES 10 STOCKHOLDERS’ DEFICIT Preferred stock, $0.001 par value, 5,000,000 shares authorized None issued and outstanding - - Common stock, $0.001 par value, 2,000,000,000 shares authorized Issued and outstanding: 422,522,071 and 423,122,071 as of September 30, 2010 and December 31, 2009 respectively Additional paid-in capital Deferred stock-based compensation ) ) Accumulated deficit ) ) Accumulated other comprehensive income 14 TOTAL STOCKHOLDERS’ DEFICIT 11 ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 Table of Contents NETWORK CN INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONSAND COMPREHENSIVE LOSS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30,2010AND 2009 (Unaudited) For the three months ended For the nine months ended Note September 30, 2010 September 30, 2009 September 30, 2010 September 30, 2009 REVENUES Advertising services $ COST OF REVENUES Cost of advertising services ) GROSS PROFIT(LOSS) ) ) OPERATING EXPENSES Selling and marketing ) General and administrative ) Total Operating Expenses ) LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE), NET Interest income Other income (expense) ) - Total Other Income (Expense), Net ) INTEREST AND OTHER DEBT- RELATED EXPENSES Amortization of deferred charges and debt discount 9 ) Non-cash debt conversion charges 9 - - - ) Loss on early extinguishment of debt 9 - - - ) Interest expense 9 ) Total Interest and Other Debt–Related Expenses ) NET LOSS BEFORE INCOME TAXES ) Income taxes - NET LOSS ) LESS: NET LOSS ATTRIBUTABLE TO NONCONTROLLING INTERESTS, NET OF INCOME TAXES - 1,005 - NET LOSS ATTRIBUTABLE TO NCN COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) OTHER COMPREHENSIVE INCOME(LOSS) Change in unrealized gain (loss) on available-for-sale securities, net of taxes 7 - ) - Foreign currency translation gain Total other comprehensive income (loss) ) Less: other comprehensive loss attributable to noncontrolling interests - - Other comprehensive income (loss) attributable to NCN common stockholders ) COMPREHENSIVE LOSS ATTRIBUTABLE TO NCN COMMON STOCKHOLDERS 14 $ ) $ ) $ ) $ ) NET LOSS PER COMMON SHARE – BASIC AND DILUTED 13 $ ) $ ) $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING – BASIC AND DILUTED 13 410,081,908 422,552,840 The accompanying notes are an integral part of the condensed consolidated financial statements. 5 Table of Contents NETWORK CN INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) For the nine months ended September 30, For the nine months ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss attributable to NCN common stockholders $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization: Equipment and intangible assets Deferred charges and debt discount Non-cash debt conversion charges - Loss on early extinguishment of debt - Stock-based compensation for service Loss on disposal of equipment Net write-back of allowance for doubtful debt - ) Net (gain) loss on deconsolidation of variable interest entities and disposal of subsidiaries ) Non-cash impairment charges - Gain from write-off of payables ) - Gain from sales of available-for-sale securities ) - Noncontrolling interests - ) Changes in operating assets and liabilities, net of effects from deconsolidation of variable interest entities and disposal of subsidiaries: Accounts receivable ) Prepayments for advertising operating rights Prepaid expenses and other current assets Accounts payable, accrued expenses and other payables ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of equipment ) ) Proceeds from sales of equipment Purchases of available-for-sale securities ) - Proceeds from sales of available-for-sale securities - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Issuance costs for 1% convertible promissory note - ) EFFECT OF EXCHANGE RATE CHANGES ON CASH ) NET DECREASE IN CASH ) ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Income taxes - - Interest expenses $ $ - 6 Table of Contents SUPPLEMENTAL DISCLOSURE FOR NON-CASH ACTIVITIES: NON-CASH FINANCING ACTIVITIES In April 2009, the Company issued an aggregate of 307,035,463 shares of the Company’s restricted common stock with par value of $0.001 and an option to purchase an aggregate of 122,814,185 shares of the Company’s common stock, for an aggregate purchase price of $2,000,000, exercisable for a three-month period to a new investor in exchange for 3% Convertible Promissory Notes in the principal amount of $45,000,000, and all accrued and unpaid interest thereon ($1,665,675). Pursuant to a note exchange agreement dated April 2, 2009, the Company and the investors canceled the 3% Convertible Promissory Notes in the principal amount of $5,000,000 held by the investors including all accrued and unpaid interest thereon ($185,075), and all of the warrants, in exchange for the Company’s issuance of new 1% Unsecured Senior Convertible Promissory Note due 2012 in the principal amount of $5,000,000. For more details, please refer to Note 9 – Convertible Promissory Notes and Warrants. The accompanying notes are an integral part of the condensed consolidated financial statements. 7 Table of Contents NETWORK CN INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1.INTERIM FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated financial statements of Network CN Inc., its subsidiaries and variable interest entities (collectively “NCN” or the “Company”) have been prepared in accordance with generally accepted accounting principles in the United States (“GAAP”) and the rules and regulations of the Securities and Exchange Commission for interim financial information. Accordingly, they do not include all the information and footnotes necessary for a comprehensive presentation of our financial position and results of operations. The condensed consolidated financial statements for the three and nine months ended September 30, 2010 and 2009 were not audited. It is management’s opinion, however, that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statements presentation. The results for the interim period are not necessarily indicative of the results to be expected for the full fiscal year. The year-end condensed consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP. The accompanying unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009, previously filed with the Securities and Exchange Commission on March 31, 2010. NOTE 2.ORGANIZATION AND PRINCIPAL ACTIVITIES Network CN Inc. and all of its subsidiaries and variable interest entities (collectively “NCN” or the “Company”) are principally engaged in the provision of out-of-home advertising in China. Since late of 2006, the Company has been operating an advertising network of LED digital video panels and light boxes in major Chinese cities. Network CN Inc., originally incorporated on September 10, 1993 under the name EC Capital Limited, is a Delaware company with headquarters in the Hong Kong Special Administrative Region, the People’s Republic of China (“the PRC” or “China”). The Company was operated by different management teams in the past, under different operating names, pursuing a variety of business ventures. Between 2004 and 2006, the Company operated under the name Teda Travel Group Inc., which was primarily engaged in the provision of management services to hotels and resorts in China. On August 1, 2006, the Company changed its name to “Network CN Inc.” in order to better reflect its new vision to build a nationwide information and entertainment network in China through its business in the travel and media networks. In 2008, the Company disposed of its entire travel network in order to focus on its media network. Details of the Company’s principal subsidiaries and variable interest entities as of September 30, 2010 are described in Note 4 – Subsidiaries and Variable Interest Entities. Going Concern The Company has experienced continuous recurring net losses in recent years. The net losses of the Company for the nine months ended September 30, 2010 and 2009 were $2.4 million and $35.2 million respectively. Additionally, the Company has net cash used in operating activities of $1.2 million and $4.6 million for the nine months ended September 30, 2010 and 2009 respectively. As of September 30, 2010, the Company recorded a stockholders’ deficit of $3.4 million. These factors raise substantial doubt about its ability to continue as a going concern. The Company’s plans regarding those concerns are addressed in the following paragraph. The unaudited condensed consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. In response to current financial conditions, the Company has undergone drastic cost-cutting exercise including reduction of the Company’s workforce, office rentals, as well as selling and marketing expenses and other general and administrative expenses. Certain commercially non-viable concession right contracts were terminated and management has successfully negotiated with certain authority parties of concession rights to reduce advertising operating right fees. The Company also actively streamlined the sales process in order to increase sales volumes. Besides, management has explored various means of obtaining additional financing. Accordingly, management believes that there are sufficient financial resources to meet the cash requirements for the next 12 months and the unaudited condensed consolidated financial statements have been prepared on a going concern basis. 8 Table of Contents NOTE 3 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (A) Basis of Presentation andPreparation The unaudited condensed consolidated financial statements of the Company have been prepared in conformity with GAAP. These unaudited condensed consolidated financial statements were prepared on a going concern basis. The Company has determined that the going concern basis of preparation is appropriate based on its estimates and judgments of future performance of the Company, future events and projected cash flows. At each balance sheet date, the Company evaluates its estimates and judgments as part of its going concern assessment. Based on its assessment, the Company believes there are sufficientfinancial and cash resources to finance the Company as a going concern in the next twelve months. Accordingly, management has prepared the unaudited condensed consolidated financial statements on a going concern basis. (B) Principles of Consolidation The unaudited condensed consolidated financial statements include the financial statements of Network CN Inc., its subsidiaries and variable interest entities. Variable interest entities are those entities in which the Company, through contractual arrangements, bears the risks of, and enjoys the rewards normally associated with ownership of the entities, and therefore the Company is the primary beneficiary of these entities, which are required to be consolidated for financial reporting purpose. All significant intercompany transactions and balances have been eliminated upon consolidation. (C) Use of Estimates In preparing unaudited condensed consolidated financial statements in conformity with GAAP, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reported period. Actual results could differ from those estimates. Differences from those estimates are reported in the period they become known and are disclosed to the extent they are material to the consolidated financial statements taken as a whole. (D) Cash and Cash Equivalents Cash includes cash on hand, cash accounts, and interest bearing savings accounts placed with banks and financial institutions. For the purposes of the cash flow statements, the Company considers all highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents. As of September 30, 2010 and December 31, 2009, the Company had no cash equivalents. (E) Allowance for Doubtful Debts Allowance for doubtful debts is made against receivables to the extent the debts are considered to be doubtful. Receivables in the unaudited condensed consolidated balance sheet are stated net of such allowance. The Company records its allowance for doubtful debts based upon its assessment of various factors. The Company considers historical experience, the age of the receivable balances, the credit quality of its customers, current economic conditions, and other factors that may affect customers’ ability to pay to determine the level of allowance required. 9 Table of Contents (F) Prepayments for Advertising Operating Rights, Net Prepayments for advertising operating rights are measured at cost less accumulated amortization and impairment losses. Cost includes prepaid expenses directly attributable to the acquisition of advertising operating rights. Such prepaid expensesarein generalcharged to the unaudited condensed consolidated statements of operations on a straight-line basis over the operating period. All the costs expected to be amortized after 12 months of the balance sheet date are classified as non-current assets. An impairment loss is recognized when the carrying amount of the prepayments for advertising operating rights exceeds the sum of the undiscounted cash flows expected to be generated from the advertising operating right’s use and eventual disposition. An impairment loss is measured as the amount by which the carrying amount exceeds the fair value of the asset calculated using a discounted cash flow analysis. (G) Investment in available-for-sale securities The Company’s marketable equity securities are classified as available-for-sale and are reported at fair value, with unrealized gains and losses, net of tax, recorded in accumulated other comprehensive income. Realized gains or losses and declines in value judged to be other-than-temporary, if any, on available-for-sale securities are reported in other income. The Company evaluates the investments periodically for possible other-than-temporary impairment. When assessing other-than-temporary impairment of equity securities, the Company reviews factors such as the length of time and extent to which fair value has been below cost basis, the financial condition of the issuer, the Company’s intent to hold the investment for a period of time which may be sufficient for an anticipated recovery in market value, and whether its cash flow needs may require the Company to sell the investment. If appropriate, the Company records impairment charges equal to the amount that the carrying value of an equity security exceeds the estimated fair value of such security as of the evaluation date. In computing realized gains and losses on available-for-sale securities, the Company determines cost based on amounts paid, including direct costs such as commissions to acquire the security, using the specific identification method. The determination of current or noncurrent status for individual available-for-sale securities is made on the basis of whether or not the securities are considered working capital available for current operations under ASC 210-10-45. We determined that investments in available-for-sale securities have not been made for the purposes of control, affiliation, or other continuing business advantage as a result, investments in available-for-sale securities are classified as current assets on the unaudited condensed consolidated financial statements as of September 30, 2010. (H) Equipment, Net Equipment is stated at cost less accumulated depreciationand impairment losses. Depreciation is provided using the straight-line method over the estimated useful life as follows: Media display equipment 5 - 7 years Office equipment 3 - 5 years Furniture and fixtures 3 - 5 years Leasehold improvements Over the unexpired lease terms Construction in progress is carried at cost less impairment losses, if any. It relates to construction of media display equipment. No provision for depreciation is made on construction in progress until the relevant assets are completed and put into use. When equipment is retired or otherwise disposed of, the related cost, accumulated depreciation and provision or impairment loss are removed from the respective accounts, and any gain or loss is reflected in the unaudited condensed consolidated statements of operations. Repairs and maintenance costs on equipment are expensed as incurred. 10 Table of Contents (I) Impairment of Long-Lived Assets Long-lived assets, such as equipment, are reviewed for impairment whenever events or changes in circumstance indicate that the carrying amount of the assets may not be recoverable. An impairment loss is recognized when the carrying amount of a long-lived asset exceeds the sum of the undiscounted cash flows expected to be generated from the asset’s use and eventual disposition. An impairment loss is measured as the amount by which the carrying amount exceeds the fair value of the asset calculated using a discounted cash flow analysis. (J) Deferred Charges, Net Deferred charges are fees and expenses directly related to the issuance of convertible promissory notes, including placement agents’ fees. Deferred charges are capitalized and amortized over the life of the convertible promissory notes using the effective yield method. Amortization of deferred charges is included in amortization of deferred charges and debt discount on the unaudited condensed consolidated statements of operations while the unamortized balance is included in deferred charges in the unaudited condensed consolidated balance sheets. (K) Convertible Promissory Notes and Warrants 1) Issuance of 3% Convertible Promissory Notes and Warrants During 2007 and 2008, the Company issued 3% convertible promissory notes in the principal amount of $50,000,000 and warrants. The warrants and embedded conversion feature were classified as equity under ASC Topic 815-40 and ASC Topic 815-10-15-74. The Company allocated the proceeds of the convertible promissory notes between convertible promissory notes and the financial instruments related to warrants associated with convertible promissory notes based on their relative fair values at the commitment date. The fair value of the financial instruments related to warrants associated with convertible promissory notes was determined utilizing the Black-Scholes option pricing model and the respective allocated proceeds to the warrants is recorded in additional paid-in capital. The embedded beneficial conversion feature associated with convertible promissory notes was recognized and measured by allocating a portion of the proceeds equal to the intrinsic value of that feature to additional paid-in capital in accordance with ASC Topic 470-20. The portion of debt discount resulting from the allocation of proceeds to the financial instruments related to warrants associated with convertible promissory notes is being amortized over the life of the convertible promissory notes, using the effective yield method. For the portion of debt discount resulting from the allocation of proceeds to the beneficial conversion feature, it is amortized over the term of the notes from the respective dates of issuance using the effective yield method. 2)Debt Restructuring and Issuance of 1% Convertible Promissory Note On April 2, 2009, the Company entered into a new financing arrangement with the holders of the 3% convertible promissory notes and warrants and a new investor. The Company provided an inducement conversion offer to a new investor who exchanged 3% convertible promissory notes in the principal amount of $45,000,000, and all accrued and unpaid interest thereon, for 307,035,463 shares of the Company’s common stock (the original conversion price is $1.65 per share convertible into 28,282,227 shares). Pursuant to ASC Topic 470-20, all the unamortized debt discount (including the discount from an allocation of proceeds to the warrants and the discount originated by the beneficial conversion feature) of the relevant 3% convertible promissory notes remaining at the date of conversion were immediately recognized as expenses and is included in amortization of deferred charges and debt discount in the unaudited condensed consolidated statement of operations. The Company also accounted for the inducement conversion offer according to ASC Topic 470-20. To induce conversion, the Company has reduced the conversion price and also granted an option to purchase an aggregate of 122,814,185 shares of the Company’s common stock, for an aggregate purchase price of $2,000,000, exercisable for a three-month period. The Company recognized non-cash debt conversion charges equal to the fair value of the incremental consideration (including both reduction in the conversion price and grant of purchase option) given as of the date the inducement offer is accepted by a new investor. The fair value of the purchase option was determined utilizing the Black-Scholes option pricing model. 11 Table of Contents For the remaining 3% convertible promissory notes in the principal amount of $5,000,000, the Company and the holders of the 3% convertible promissory notes agreed to cancel the 3% convertible promissory notes in the principal amount of $5,000,000 (including all accrued and unpaid interest thereon), and all of the warrants, in exchange for the Company’s issuance of new 1% unsecured senior convertible promissory notes due 2012 in the principal amount of $5,000,000. The 1% convertible promissory notes bear interest at 1% per annum, payable semi-annually in arrears, mature on April 1, 2012, and are convertible at any time into shares of our common stock at a fixed conversion price of $0.02326 per share, subject to customary anti-dilution adjustments. Pursuant to ASC Topic 470-50 and ASC Topic 470-50-40, the Company determined that the original convertible notes and new convertible notes were with substantially different terms and hence reported in the same manner as an extinguishment of original notes and issuance of new notes. The Company determined the new 1% convertible promissory notes to be conventional convertible instruments under ASC Topic 815-40-25. Its embedded conversion option was qualified for equity classification pursuant to ASC Topic 815-40, and ASC Topic 815-10-15-74. The embedded beneficial conversion feature was recognized and measured by allocating a portion of the proceeds equal to the intrinsic value of that feature to additional paid-in capital. The debt discount resulting from the allocation of proceeds to the beneficial conversion feature is amortized over the term of the 1% convertible promissory notes from the respective dates of issuance using the effective yield method. (L) Revenue Recognition The Company recognizes revenue in the period when advertisements are either aired or published. Revenues from advertising barter transactions are recognized in the period during which the advertisements are either aired or published. Expenses from barter transactions are recognized in the period as incurred. Barter transactions are accounted for in accordance with ASC Topic 605-20-25, which are recorded at the fair value of the advertising provided based on the Company’s own historical practice of receiving cash for similar advertising from buyers unrelated to the counterparty in the barter transactions. The amounts included in advertising services revenue and general and administrative for barter transactions were $nil for the three and nine months ended September 30, 2010 and 2009. (M) Stock-based Compensation The Company adopted ASC Topic 718, using a modified prospective application transition method, which establishes accounting for stock-based awards in exchange for employee services. Under this application, the Company is required to record stock-based compensation expense for all awards granted after the date of adoption and unvested awards that were outstanding as of the date of adoption. ASC Topic 718 requires that stock-based compensation cost is measured at grant date, based on the fair value of the award, and recognized in expense over the requisite services period. Common stock, stock options and warrants issued to other than employees or directors in exchange for services are recorded on the basis of their fair value, as required by ASC Topic 718, which is measured as of the date required by ASC Topic 505-50. In accordance with ASC Topic 505-50, the non-employee stock options or warrants are measured at their fair value by using the Black-Scholes option pricing model as of the earlier of the date at which a commitment for performance to earn the equity instruments is reached (“performance commitment date”) or the date at which performance is complete (“performance completion date”). The stock-based compensation expenses are recognized on a straight-line basis over the shorter of the period over which services are to be received or the vesting period. Accounting for non-employee stock options or warrants which involve only performance conditions when no performance commitment date or performance completion date has occurred as of reporting date requires measurement at the equity instruments then-current fair value. Any subsequent changes in the market value of the underlying common stock are reflected in the expense recorded in the subsequent period in which that change occurs. (N) Income Taxes The Company accounts for income taxes under ASC Topic 740. Under ASC Topic 740, deferred tax assets and liabilities are provided for the future tax effects attributable to temporary differences between the financial statement carrying amounts of assets and liabilities and their respective tax bases, and for the expected future tax benefits from items including tax loss carry forwards. 12 Table of Contents Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or reversed. Under ASC Topic 740, the expense or benefit related to adjusting deferred tax assets and liabilities as a result of a change in tax rates is recognized in profit or loss in the period that includes the enactment date. (O) Comprehensive Income (Loss) The Company follows ASC Topic 220 for the reporting and display of its comprehensive income (loss) and related components in the financial statements and thereby reports a measure of all changes in equity of an enterprise that results from transactions and economic events other than transactions with the shareholders. Items of comprehensive income (loss) are reported in both the consolidated statements of operations and comprehensive loss and the consolidatedstatement of stockholders’ equity. (P) Earnings (Loss) Per Common Share Basic earnings (loss) per common share are computed in accordance with ASC Topic 260 by dividing the net income (loss) attributable to holders of common stock by the weighted average number of shares of common stock outstanding during the period. Diluted earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of common shares including the dilutive effect of common share equivalents then outstanding. The diluted net loss per share is the same as the basic net loss per share for the three and nine months ended September 30, 2010 and 2009 as all potential ordinary shares including stock options and warrants are anti-dilutive and are therefore excluded from the computation of diluted net loss per share. (Q) Operating Leases Leases where substantially all the rewards and risks of ownership of assets remain with the leasing company are accounted for as operating leases. Payments made under operating leases are charged to the unaudited condensed consolidated statements of operations on a straight-line basis over the lease period. (R) Foreign Currency Translation The assets and liabilities of the Company’s subsidiaries and variable interest entities denominated in currencies other than U.S. dollars are translated into U.S. dollars using the applicable exchange rates at the balance sheet date. For unaudited condensed consolidated statements of operations’ items, amounts denominated in currencies other than U.S. dollars were translated into U.S. dollars using the average exchange rate during the period. Equity accounts were translated at their historical exchange rates. Net gains and losses resulting from translation of foreign currency financial statements are includedin the statements of stockholders’ equity as accumulated other comprehensive income (loss). Foreign currency transaction gains and losses are reflected in the unaudited condensed consolidated statements of operations. (S) Fair Value of Financial Instruments ASC Topic 820 defines fair value as the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. When determining the fair value measurements for assets and liabilities required or permitted to be recorded at fair value, the Company considers the principal or most advantageous market in which it would transact and it considers assumptions that market participants would use when pricing the asset or liability. 13 Table of Contents ASC Topic 820 establishes a fair value hierarchy that requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. ASC Topic 820 establishes three levels of inputs that may be used to measure fair value: Level 1 - Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. Level 2 - Level 2 applies to assets or liabilities for which there are inputs other than quoted prices included within Level 1 that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identical assets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or canbe derived principally from, or corroborated by, observable market data. Level 3 - Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. The carrying value of the Company’s financial instruments, which consist of cash, accounts receivable, prepayments for advertising operating rights, prepaid expenses and other current assets, accounts payable, accrued expenses and other payables, approximates fair value due to the short-term maturities. The carrying value of the Company’s financial instruments related to warrants associated with convertible promissory notesis stated at a value being equal to the allocated proceeds of convertible promissory notes based on the relative fair value of notes and warrants. In the measurement of the fair value of these instruments, the Black-Scholes option pricing model is utilized, which is consistent with the Company’s historical valuation techniques. These derived fair value estimates are significantly affected by the assumptions used. As the allocated value of the financial instruments related to warrants associated with convertible promissory notes is recorded in additional paid-in capital, the financial instruments related to warrants were not required to mark to market as of each subsequent reporting period. (T) Concentration of Credit Risk The Company places its cash with various financial institutions. The Company believes that no significant credit risk exists as these cash investments are made with high-credit-quality financial institutions. All the revenue of the Company and a significant portion of the Company’s assets are generated and located in China. The Company’s business activities and accounts receivable are mainly from advertising services. Deposits are usually collected from customers in advance and the Company performs ongoing credit evaluation of its customers. The Company believes that no significant credit risk exists as credit loss. (U) Segmental Reporting ASC Topic 280 establishes standards for reporting information about operating segments on a basis consistent with the Company’s internal organization structure as well as information about geographical areas, business segments and major customers in financial statements. The Company’s operating segments are organized internally primarily by the type of services rendered. It is management’s view that the services rendered by the Company are of one operating segment: Media Network. (V) Recent Accounting Pronouncements In October2009, the FASB issued ASU 2009-13, “Multiple-Deliverable Revenue Arrangements, (amendments to ASC Topic 605, Revenue Recognition)” (“ASU 2009-13”). ASU 2009-13 requires entities to allocate revenue in an arrangement using estimated selling prices of the delivered goods and services based on a selling price hierarchy. The amendments eliminate the residual method of revenue allocation and require revenue to be allocated using the relative selling price method. ASU 2009-13 should be applied on a prospective basis for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15, 2010, with early adoption permitted. Management is currently evaluating the potential impact of ASU 2009-13 on our financial statements. In October2009, the FASB issued ASU 2009-14, “Certain Arrangements That Include Software Elements, (amendments to ASC Topic 985, Software)” (“ASU 2009-14”). ASU 2009-14 removes tangible products from the scope of software revenue guidance and provides guidance on determining whether software deliverables in an arrangement that includes a tangible product are covered by the scope of the software revenue guidance. ASU 2009-14 should be applied on a prospective basis for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15, 2010, with early adoption permitted. Management is currently evaluating the potential impact of ASU 2009-14 on our financial statements. 14 Table of Contents In March 2010, FASB issued ASU 2010-11 Derivatives and Hedging (Topic 815) Scope Exception Related to Embedded Credit Derivatives (“ASU 2010-11”). ASU 2010-11 clarifies the type of embedded credit derivative that is exempt from embedded derivative bifurcation requirements. Only one form of embedded credit derivative qualifies for the exemption—one that is related only to the subordination of one financial instrument to another. As a result, entities that have contracts containing an embedded credit derivative feature in a form other than such subordination may need to separately account for the embedded credit derivative feature. The amendments in this Update are effective for each reporting entity at the beginning of its first fiscal quarter beginning after June 15, 2010. Early adoption is permitted at the beginning of each entity’s first fiscal quarter beginning after issuance of this Update. Management is currently evaluating the potential impact of ASU 2010-11 on our financial statements. In April 2010, FASB issued ASU 2010-13 Compensation-Stock Compensation (Topic 718) Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades. ASU 2010-13 addresses the classification of a share-based payment award with an exercise price denominated in the currency of a market in which the underlying equity security trades. Topic 718 is amended to clarify that a share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity securities trades shall not be considered to contain a market, performance, or service condition. Therefore, such an award is not to be classified as a liability if it otherwise qualifies as equity classification. The amendments in this Update should be effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2010. The guidance should be applied by recording a cumulative-effect adjustment to the opening balance of retained earnings for all outstanding awards as of the beginning of the fiscal year in which the amendments are initially applied. Management is currently evaluating the potential impact of ASU 2010-13 on our financial statements. In April 2010, FASB issued ASU2010-18 Effect of a Loan Modification When the Loan Is Part of a Pool That Is Accounted for as a Single Asset (A consensus of the FASB Emerging Issues Task). This Update clarifies that modifications of loans that are accounted for within a pool under Subtopic 310-30, which provides guidance on accounting for acquired loans that have evidence of credit deterioration upon acquisition, do not result in the removal of those loans from the pool even if the modification would otherwise be considered a troubled debt restructuring. An entity will continue to be required to consider whether the pool of assets in which the loan is included is impaired if expected cash flows for the pool change. The amendments do not affect the accounting for loans under the scope of Subtopic 310-30 that are not accounted for within pools. Loans accounted for individually under Subtopic 310-30 continue to be subject to the troubled debt restructuring accounting provisions within Subtopic 310-40. The amendments in this Update are effective for modifications of loans accounted for within pools under Subtopic 310-30 occurring in the first interim or annual period ending on or after July 15, 2010. Management is currently evaluating the potential impact of ASU 2010-18 on our financial statements. In July 2010, FASB issued ASU 2010-20 Receivables (Topic 310): Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses. This Update improves the disclosures that an entity provides about the credit quality of its financing receivables and the related allowance for credit losses. As a result of these amendments, an entity is required to disaggregate by portfolio segment or class certain existing disclosures and provide certain new disclosures about its financing receivables and related allowance for credit losses. For public entities, the disclosures as of the end of a reporting period and disclosures about activity that occurs during a reporting period are effective for interim and annual reporting period ending on or after December 15, 2010.Management is currently evaluating the potential impact of ASU 2010-20 on our financial statements. In August 2010, FASB issued ASU 2010-21 Accounting for Technical Amendments to Various SEC Rules and Schedules. Amendments to SEC Paragraphs Pursuant to Release No. 33-9026: Technical Amendments to Rules, Forms, Schedules and Codification of Financial Reporting Policies. This Accounting Standards Update amends various SEC paragraphs pursuant to the issuance of Release No. 33-9026: Technical Amendments to Rules, Forms, Schedules and Codification of Financial Reporting Policies. The adoption of ASU 2010-21 did not have a material impact on our financial statements. 15 Table of Contents In August 2010, FASB issued ASU 2010-22 Accounting for Various Topics-Technical Corrections to SEC paragraphs (SEC Update). This Accounting Standards Update amends various SEC paragraphs based on external comments received and the issuance of SAB 112, which amends or rescinds portions of certain SAB topics. The adoption of ASU 2010-22 did not have a material impact on our financial statements. NOTE 4.SUBSIDIARIES AND VARIABLE INTEREST ENTITIES Details of the Company’s principal consolidated subsidiaries and variable interest entities as of September 30, 2010 were as follows: Name Place of Incorporation Ownership interest attributableto theCompany Principalactivities NCN Group Limited BVI 100% Investment holding NCN Media Services Limited BVI 100% Investment holding NCN Travel Services Limited BVI 100% Dormant Linkrich Enterprise Advertising and Investment Limited Hong Kong 100% Investment holding Crown Winner International Limited Hong Kong 100% Investment holding Cityhorizon Limited Hong Kong 100% Investment holding NCN Group Management Limited Hong Kong 100% Provision of administrative and management services Crown Eagle Investment Limited Hong Kong 100% Dormant NCN Huamin Management Consultancy (Beijing) Company Limited PRC 100% Provision of administrative and management services Huizhong Lianhe Media Technology Co., Ltd. PRC 100% Provision of high-tech services Beijing Huizhong Bona Media Advertising Co., Ltd. PRC 100% Provision of advertising services Yi Gao Shanghai Advertising Limited PRC 100% Provision of advertising services Remarks: 1) As of January 1, 2010, Lianhe terminated its commercial agreement with Quo Advertising. All the business operations of Quo Advertising have been transferred to Yi Gao. Accordingly, the Company recorded a gain on deconsolidation of variable interest entity of $nil during the period ended March 31, 2010. 2) During the three months ended March 31, 2010, Botong terminated its commercially non-viable concession right contracts and no business was operated by Botong. As of March 31, 2010, Lianhe terminated its commercial agreements with Botong.Accordingly, the Company recorded a gain on deconsolidation of variable interest entity of $2,037 included in general and administrative expenses on the unaudited condensed consolidated statements of operations during the period ended March 31, 2010. 3) During the three months ended June 30, 2010, the Company winded up its wholly owned subsidiaries, namely, Profit Wave Investment Limited, a Hong Kong company and Teda (Beijing) Hotels Management Limited, a PRC company. Accordingly, the Company recorded a gain on disposal of subsidiaries of $3,655 included in general and administrative expenses on the unaudited condensed consolidated statements of operations during the period ended June 30, 2010. 16 Table of Contents NOTE 5. ACCOUNTS RECEIVABLE, NET Accounts receivable, net as of September 30, 2010 and December 31, 2009were as follows: As of September 30, 2010 (Unaudited) As of December 31, 2009 (Audited) Accounts receivable $ $ Less: allowance for doubtful debts ) ) Total $ $ For the three months ended September 30, 2010 and 2009, the Company recorded an allowance for doubtful debts for accounts receivable of $nil. For the nine months ended September 30, 2010 and 2009, the Company recorded a net write-back of allowance for doubtful debts for accounts receivable of $nil and $119,628, respectively. Such allowance for doubtful debt and net write-back of allowance for doubtful debts were included in general and administrative expenses on the unaudited condensed consolidated statements of operations. NOTE 6.PREPAYMENTS FOR ADVERTISING OPERATING RIGHTS, NET Prepayments for advertising operating rights, net as of September 30, 2010 and December 31, 2009were as follows: As of September 30, 2010 (Unaudited) As of December 31, 2009 (Audited) Gross carrying amount $ $ Less: accumulated amortization ) ) Less: provision for impairment - ) Prepayments for advertising operating rights, net $ $ Total amortization expense of prepayments for advertising operating rights of the Company for the three months ended September 30, 2010 and 2009 were $286,538 and $244,635, respectively, while for the nine months ended September 30, 2010 and 2009 amounted to $864,697 and $713,664, respectively. The amortization expense of prepayments for advertising operating rights was included as cost of advertising services on the unaudited condensed consolidated statements of operations. NOTE 7. INVESTMENT IN AVAILABLE-FOR-SALE SECURITIES Investments in available-for-sale securities as of September 30, 2010 and December 31, 2009were as follows: As of September 30, 2010 (Unaudited) As of December 31, 2009 (Audited) Listed equity securities in Hong Kong Gross adjusted cost $ $
